In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                 No. 06-22-00029-CV &
                    06-22-00030-CV



         IN THE INTEREST OF B.B., A CHILD

                             &

         IN THE INTEREST OF I.D., A CHILD



      On Appeal from the County Court at Law No. 2
                   Gregg County, Texas
    Trial Court Nos. 2019-698-CCL2 & 2020-621-CCL2




      Before Morriss, C.J., Stevens and van Cleef, JJ.
                                                ORDER

        As a result of petitions seeking termination of parental rights filed by the Texas

Department of Family and Protective Services (the Department), the trial court appointed Mother

the possessory conservator of B.B. and I.D.1 Mother appeals. We abate this appeal to allow the

trial court the opportunity to comply with the Indian Child Welfare Act (ICWA).

        Congress passed the ICWA in response to the “rising concern in the mid-1970’s over the

consequences to Indian children, Indian families, and Indian tribes of abusive child welfare

practices that resulted in the separation of large numbers of Indian children from their families

and tribes through adoption or foster care placement, usually in non-Indian homes.” Miss. Band

of Choctaw Indians v. Holyfield, 490 U.S. 30, 32 (1989). “An Indian child is defined by the

ICWA as an ‘unmarried person who is under age eighteen and is either (a) a member of an

Indian tribe or (b) is eligible for membership in an Indian tribe and is the biological child of a

member of an Indian tribe.’” In re C.C., No. 12-17-00114-CV, 2017 WL 2822518, at *2 (Tex.

App.—Tyler June 30, 2017, no pet.) (mem. op. & abatement order) (quoting 25 U.S.C.A.

§ 1903(4)). “The ICWA, however, does not define what constitutes being a ‘member’ or ‘being

eligible for membership.’” Id. (citing 25 U.S.C.A. § 1903(4)). “Each tribe has its own criteria

for determining tribe membership.” Id.

        “The Bureau of Indian Affairs created guidelines for state courts to use in Indian child

custody proceedings to assist with the interpretation of the ICWA.” Id. (citing Bureau of Indian

1
 Mother was appointed possessory conservator of B.B. in the trial court’s cause number 2019-698-CCL, which is on
appeal under our cause number 06-22-00029-CV. She was appointed possessory conservator of I.D. in the trial
court’s cause number 2020-621-CCL, which is on appeal under our cause number 06-22-00030-CV. The two cases
were consolidated for trial.
                                                       2
Affairs Guidelines for State Courts; Indian Child Custody Proceedings (BIA Guidelines), 44 Fed.

Reg. 67,584 (Nov. 26, 1979)).              Under the BIA Guidelines, “[p]roceedings in state courts

involving the custody of Indian children shall follow strict procedures and meet stringent

requirements to justify any result in an individual case contrary to these preferences.” Id.

(quoting BIA Guidelines, 44 Fed. Reg. at 67,586). “Specific instructions are provided in the

[BIA] Guidelines for the determination of the status of an alleged Indian child.” Id. (citing In re

J.J.C., 302 S.W.3d 896, 900 (Tex. App.—Waco 2009, no pet.)). “The burden is placed on the

trial court to seek verification of the child’s status through either the Bureau of Indian Affairs or

the child’s tribe.” Id. (citing BIA Guidelines, 44 Fed. Reg. at 67,586 (“stating that ‘the court

shall seek verification of the child’s status’”)).

         “Under the ICWA, an Indian tribe is entitled to notice of a custody proceeding involving

an Indian child.” Id. (citing 25 U.S.C.A. § 1912(a)). Here, on receiving notice that B.B. might

be an Indian child, the Department sent notices to the Secretary of the Interior, the Anadarko

Regional Director of the Bureau of Indian Affairs, and the Colorado River Indian Tribe. In its

notice, the Department identified B.B. as a possible Indian child and stated, “The mother, [J.D.],

is claiming Indian Heritage, Cherokee Tribe, through Grandmother, Brenda King Dalston.”2 In

response, the Bureau of Indian Affairs reported, “The ICWA Notice states a possible tribal

affiliation with the following tribe(s): Cherokee.” The letter from the Bureau of Indian Affairs

asked the parties and the trial court to “[p]lease refer to the BIA Website for Receipt of

2
 Although the Department represented in its notices that Mother was claiming Indian heritage for her children, the
Department represented in its original and first amended petitions in B.B.’s case, and in its original, first amended,
and second amended petitions in I.D.’s case, that “[a]ll parties [denied] that the child [had] Indian heritage.” Also,
in each of its permanency reports and status reports to the trial court in both cases, the Department represented that
each child’s American Indian status was denied by Mother.
                                                          3
Designated Tribal Agents for Service of ICWA Notices: https://www.bia.gov/sites/bia.gov/files/

assets/bia/ois/ois/pdf/idc2-061761.pdf.” Although this website listed three separate Cherokee

tribes—the Cherokee Nation, the Eastern Band of Cherokee Indians, and the United Keetoowah

Band of Cherokee Indians in Oklahoma—our record reflects that notices were not sent to any of

those tribes. As a result, notice must be sent to the Cherokee Nation, the Eastern Band of

Cherokee Indians, and the United Keetoowah Band of Cherokee Indians in Oklahoma.3

        Notices must comply with Section 23.111 and must include:

        (1)     The child’s name, birthdate, and birthplace;

        (2)     All names known (including maiden, married, and former names or
        aliases) of the parents, the parents’ birthdates and birthplaces, and Tribal
        enrollment numbers if known;

        (3)    If known, the names, birthdates, birthplaces, and Tribal enrollment
        information of other direct lineal ancestors of the child, such as grandparents; and

                ....

        (5)    A copy of the petition, complaint, or other document by which the child-
        custody proceeding was initiated . . . .

25 C.F.R. § 23.111(d).

        “A violation of the ICWA notice provisions may be cause for invalidation of the

termination proceedings at some later, distant point in time.” In re C.C., 2017 WL 2822518, at

*2 (citing 25 U.S.C.A. § 1914 (“providing that ‘[a]ny Indian child who is the subject of any

action for . . . termination of parental rights under State law, any parent . . . from whose custody

such child was removed, and the Indian child’s tribe may petition any court of competent

The current agents for the ICWA notices for each of these tribes may be found on the Bureau of Indian Affairs’
3

website.
                                                      4
jurisdiction to invalidate such action upon a showing that such action violated any provision of

sections 1911, 1912, and 1913 of this title’”)).

       Thus, because the inquiry required by the ICWA is necessary here, we abate the appeals

in cause numbers 06-22-00029-CV and 06-22-00030-CV, with the following instructions:

1.     the trial court shall send, no later than August 17, 2022, proper notices that comply with
       the ICWA’s statutory notice requirements discussed herein to

                                             Cherokee Nation
                                Lou Stretch, Indian Child Welfare Director
                                               P.O. Box 948
                                          Tahlequah, OK, 74465

                                    Eastern Band of Cherokee Indians
                                  Jenny Bean, Family Safety Supervisor
                                              P.O. Box 666
                                          Cherokee, NC, 28719

                       United Keetoowah Band of Cherokee Indians in Oklahoma
                                   Roxana Wilden, ICW Advocate
                                          P.O. Box 746
                                      Tahlequah, OK, 74465

2.     the trial court shall thereafter conduct a hearing in each of these matters, no later than
       September 17, 2022, to determine whether either or both of B.B. and I.D. are Indian
       children under the ICWA;

3.     the trial court shall cause a record of the proceedings to be prepared and shall make
       appropriate findings as to whether either or both of B.B. and I.D. are Indian children
       under the ICWA;

4.     the reporter’s record from the hearing shall be filed in each appeal pending in this Court
       no later than September 24, 2022; and

5.     a supplemental clerk’s record (including any orders and findings resulting from the
       ICWA hearing) shall be filed in each appeal pending in this Court no later than
       September 24, 2022.


                                                   5
See TEX. R. APP. P. 44.4.        Due to the accelerated nature of parental-rights termination

proceedings, the trial court shall conduct these abatement proceedings in an expedited fashion.

These appeals will be reinstated in this Court following the filing of the supplemental clerk’s

records. Until such time, the August 23, 2022, submission dates are hereby withdrawn in each

appeal.

          IT IS SO ORDERED.

                                                BY THE COURT

DATE:          August 10, 2022




                                               6